                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

RONALD MCCLARY,                            )
                                           )
                     Plaintiff,            )
                                           )
              v.                           )             1:19-CV-1
                                           )
FNU HAFEZE, et al.,                        )
                                           )
                     Defendant.            )

                                          ORDER

       The Recommendation of the United States Magistrate Judge was filed in

accordance with 28 U.S.C. § 636(b) and, on February 5, 2019, was served on the

plaintiff. Docs. 5, 6. The plaintiff has filed various paper writings outside the time for

objection, and none are captioned as or appear to be objections to the recommendation.

After consideration of the record, the Court hereby adopts the Magistrate Judge’s

Recommendation.

       It further appears that the plaintiff has sent numerous paper writings to the Court

which are more in the form of letters than of pleadings, motions, or briefs. See Docs. 13,

15, 16, 18, 20. The plaintiff is advised that letters to the court are not an appropriate way

to seek court action; that all communications should be in the form of a motion, brief, or

other pleading authorized by the Federal Rules of Civil Procedure or the Local Rules; and

all communications should have the case caption at the top of the document. No action

will be taken on paper writings which are in the form of letters addressed to a particular
judge. The plaintiff is also advised that the Local Rules require handwritten pleadings to

be double-spaced so that they are more easily read.

       The Clerk has docketed one of these paper writings as a motion to compel. See

Doc. 19. To the extent that paper writing should be so considered, it is denied. The

remaining defendants have not answered the complaint yet and discovery is premature.

       It is ORDERED that:

   1. As to the defendants Martinez, Maples, and Barber, the action is DISMISSED

       pursuant to 28 U.S.C. § 1915A for failure to state a claim upon which relief can be

       granted. Pursuant to the Magistrate Judge’s order, the plaintiff has made sufficient

       allegations to state claims at this stage of the proceedings against the defendants

       Hafeze and Vanardo, and as to them the action will proceed.

   2. The plaintiff shall cease sending letters to the Court and shall submit all pleadings,

       motions, and briefs, in the appropriate format and in compliance with the Federal

       Rules of Civil Procedure and the Local Rules.

   3. The motion to compel, Doc. 19, is DENIED without prejudice.

       This the 16th day of April, 2019.




                                   _________________________________
                                    UNITED STATES DISTRICT JUDGE




                                             2
